DETAILED ACTION
Regarding Claims 3, 6, 9, 12-15, 19-20, 32 and 33. Cancelled.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 05/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8, 10-11, 16-18 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          Claims recite “enhancing at least some of the non-convective turbulence and the convective turbulence forecast for the first portion of the initial route through a turbulence integration system,” and “enhancing at least some of the non-convective turbulence values for the geospatial aviation volume associated with the first aircraft and the convective turbulence forecast values for the geospatial aviation volume through a turbulence integration system” but said limitation is a genus claim lacking any detail as to how to perform said enhancing, the scope which goes well  beyond what is disclosed in the original disclosure. The inventor is simply not entitled to claim any and all ways to perform said enhancing (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         The claim recites the limitation “wherein the enhanced integrated turbulence forecast is based at least in part on a desired level of turbulence circumvention,” but said limitation is indefinite as the limitation “desired level of turbulence circumvention” is a relative phrase.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.       Claims 1-2, 4-5, 7-8, 10-11, 16-18, 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, specifically method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “receiving a flight profile for an aircraft, the flight profile including an at least one initial route, determining non-convective turbulence and a convective turbulence forecast for at least a portion of the at least one initial route, receiving lightning data for at least the portion of the at least one initial route, masking the convective turbulence forecast by the received lightning data,
projecting the masked convective turbulence forecast for a specified nowcast period 
integrating the projected masked convective turbulence forecast and the non-convective turbulence to determine a preliminary turbulence estimate, transforming the preliminary turbulence estimate by at least one turbulence observation associated with the at least the portion of the at least one initial route, to determine a turbulence nowcast for the specified nowcast period, determining turbulence threshold compliance based on the turbulence nowcast and the flight profile,” are abstract ideas, as they involve a combination of usage of mathematical concept and human evaluation of the processed data. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “aircraft”, “aircraft frame”, and “aircraft sensor” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. Additionally, the claim recite “generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters,” and “alert for the aircraft” but said limitations are directed to insignificant post-solution activity. The claim also recite “enhancing at least some of the non-convective turbulence and the convective turbulence forecast for the first portion of the initial route through a turbulence integration system,” and “enhancing at least some of the non-convective turbulence values for the geospatial aviation volume associated with the first aircraft and the convective turbulence forecast values for the geospatial aviation volume through a turbulence integration system” but said limitations are merely a broad and generic pre-solution activity recited at high level of generality that has no significance due to its broadness and lack of sufficient details. In summary, the claims do not recite sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “aircraft”, “aircraft frame”, and “aircraft sensor” but said limitations are merely directed to data collection activity, recited at high level of generality that is well-understood, routine and conventional. Additionally, the claim recite “generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters,” and “alert for the aircraft” but said limitations are also directed to post-solution activity that is well-understood, routine and conventional. The claim also recite “enhancing at least some of the non-convective turbulence and the convective turbulence forecast for the first portion of the initial route through a turbulence integration system,” and “enhancing at least some of the non-convective turbulence values for the geospatial aviation volume associated with the first aircraft and the convective turbulence forecast values for the geospatial aviation volume through a turbulence integration system” but said limitations are merely broad and generic pre-solution activities recited at high level of generality which do not amount to significantly more than the abstract idea. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts, US-PGPUB 2013/0226452 (hereinafter Watts)

          Regarding Claim 1. Watts discloses a dynamic storm environment short-term in-flight turbulence forecast (Abstract), comprising:

receiving a flight profile for an aircraft, the flight profile including an initial route (Paragraph [0017], initial flight plans; Paragraph [0224])
determining non-convective turbulence and a convective turbulence forecast for at least a portion of the initial route (Paragraph [0186], mountain wave turbulence and convectively-induced turbulence)
enhancing at least some of the non-convective turbulence and the convective turbulence forecast for the first portion of the initial route through a turbulence integration system (Paragraph [0130], color coding is enhancing, since easier for the users to interpret; Paragraph [0185], weights dynamically optimized)
receiving lightning data for first the portion of the initial route (Paragraph (Paragraph [0173]; [0170], lightning; Fig. 21, ASI index for lightning);
masking the convective turbulence forecast by the received lightning data (Paragraph [0212], data overlays; Fig. 10);
projecting the masked convective turbulence forecast for a specified nowcast period (Paragraph [0184], nowcast and forecast system out to 12 hours lead time)
integrating the projected masked convective turbulence forecast and the non-convective turbulence to determine a preliminary turbulence estimate (Paragraph [0030, GTG turbulence forecast with EDR reports superimposed; Fig. 2s);
transforming the preliminary turbulence estimate by at least one turbulence observation associated with the at least the portion of the at least one initial route, via a processor, to determine a turbulence nowcast for the specified nowcast period, wherein the first turbulence observation is associated with the first portion of the initial route (Paragraphs [0184]-[0185], computing a number of turbulence diagnostics using numerical weather prediction model)
determining turbulence threshold compliance based on the turbulence nowcast and the flight profile (Paragraph [0298], company thresholds established to ensure safety); and
generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters (Paragraph [0163], reports are made whenever a minimum level of turbulence is exceeded)

          Regarding Claim 2. Watts discloses the turbulence exception comprises an alert for the aircraft and/or determining an at least one adjusted route (Paragraph [0269], scoring system, and acceptable level of turbulence, where flashing according to their color coding scheme or warning indicators)

          Regarding Claim 18. Watts discloses the at least one turbulence observation includes at least one of an in-flight turbulence observation, PIREP data, and a real-time turbulence observation, observations (Paragraph [0219])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watts, US-PGPUB 2013/0226452 in view of Ballin et al., US-PGPUB 2013/0080043 (hereinafter Ballin)

          Regarding Claim 4. Watts discloses affecting the flight plans depending on the turbulence level (Paragraphs [0270]-[0271]) and enhanced turbulence forecast and wherein the enhanced integrated turbulence forecast is based at least in part on a desired level of turbulence circumvention (Paragraph [0130], color coded is enhancing, since easier for the users to interpret; Paragraph [0185], weights dynamically optimized) 

Watts does not explicitly disclose determination of the at least one adjusted route is based on flight profile data, 

Ballin discloses calculating new route based on weather hazards (Paragraph [0168]; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Ballin in Watts and determine of the at least one adjusted route based on enhanced turbulence forecast with respect to flight profile data, so as to provide safest and optimal route.

          Regarding Claim 5. Ballin discloses the flight profile data comprises at least one of flight service type, flight destination location, aircraft airframe, and available fuel reserves (Paragraph [0168], new route to avoid a flight conflict with a type of flight service type, specifically the traffic aircraft. Also saves fuel and flight time)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, US-PGPUB 2013/0226452 in view of Leblanc, US-PGPUB 2014/0368361 (hereinafter Leblanc)

          Regarding Claim 27. Watts discloses providing an aircraft turbulence nowcast for a geospatial aviation volume (Abstract), comprising:

determining non-convective turbulence values for a geospatial aviation volume associated with a first aircraft (Paragraph [0186], mountain wave turbulence)
determining convective turbulence forecast values for the geospatial aviation volume (Paragraph [0186], convectively-induced turbulence);
enhancing at least some of the non-convective turbulence values for the geospatial aviation volume associated with the first aircraft and the convective turbulence forecast values for the geospatial aviation volume through a turbulence integration system (Paragraph [0130], color coded is enhancing, since easier for the users to interpret; Paragraph [0185], weights dynamically optimized),
masking convective turbulence forecast values for the geospatial aviation volume by lightning data for the geospatial aviation volume to provide masked convective turbulence values for the geospatial aviation volume (Paragraph [0212], data overlays; Fig. 10);
projecting the masked convective turbulence values through the geospatial aviation volume for a specified nowcast period projecting the masked convective turbulence forecast for a specified nowcast period (Paragraph [0184], nowcast and forecast system out to 12 hours lead time);
integrating the non-convective turbulence values and projected masked convective turbulence values to provide a preliminary turbulence estimate for the geospatial aviation volume for the specified nowcast period (Paragraph [0030, GTG turbulence forecast with EDR reports superimposed; Fig. 2s);
transforming the preliminary turbulence estimate by actual turbulence observations
associated with the geospatial aviation volume to generate an aircraft turbulence nowcast for the geospatial aviation volume associated with the first aircraft (Paragraphs [0184]-[0185], computing a number of turbulence diagnostics using numerical weather prediction model)

Watts does not disclose transmitting the aircraft turbulence nowcast to a control system associated with the first aircraft.

Leblanc discloses sending the nowcasts to a control system (Paragraph [0101]; Abstract; Paragraph [0008])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Leblanc in Watts and transmit the aircraft turbulence nowcast to a control system associated with the first aircraft, so that the pilots may avoid extreme weather conditions.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive based on the updated rejection above.
         Furthermore with respect to 101, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to turbulence forecasting, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve combination of usage of mathematical concept and human evaluation of the processed data.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims are directed to specific abstract ideas for turbulence forecasting, do not make the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of turbulence forecasting, without the abstract being integrated into a practical application and significantly more than the abstract idea, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Furthermore, the claims additionally recited limitations directed to various “aircraft”, “aircraft frame”, and “aircraft sensor” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. Additionally, the claim recite “generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters,” and “alert for the aircraft” but said limitations are directed to insignificant post-solution activity. Additionally, the claims in the instant application with the recited “aircraft”, “aircraft frame”, and “aircraft sensor, the focus of the claims is not on such an improvement in “aircraft”, “aircraft frame”, and “aircraft sensor as tools (as in Enfish), or focused on a specific asserted improvement in turbulence forecasting in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself.
       Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer and sensors technology for gathering and presenting the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses sensors in a well-understood, routine and conventional way.
          Furthermore, the claim also recite “enhancing at least some of the non-convective turbulence and the convective turbulence forecast for the first portion of the initial route through a turbulence integration system,” and “enhancing at least some of the non-convective turbulence values for the geospatial aviation volume associated with the first aircraft and the convective turbulence forecast values for the geospatial aviation volume through a turbulence integration system” but said limitations are merely a broad and generic pre-solution activity recited at high level of generality that has no significance due to its broadness and lack of sufficient details
          In Summary, the claims in the instant application are directed to turbulence forecasting without the abstract idea being integrated into a practical application and without significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865